Citation Nr: 1759423	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to an initial disability rating in excess of 20 percent for a lumbosacral strain with spondylolysis.  

4.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran also filed a timely notice of disagreement regarding the May 2013 rating decision which denied service connection for posttraumatic stress disorder (PTSD).  In a September 2015 rating decision, however, service connection for PTSD was granted.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

All issues

The Veteran seeks service connection for a respiratory disability and for obstructive sleep apnea.  He also seeks increased initial ratings for a lumbosacral spine disability and bilateral hearing loss.  During his July 2017 hearing, he reported recent VA treatment at the VA medical center in Miami, and VA facilities in West Palm Beach and Boca Raton, Florida.  He reported such treatment as recently as within the last year.  The Board notes that while the RO requested VA treatment records at the time this appeal was initiated, the most recent such request dates to January 2014, nearly four years ago.  As the Veteran has reported pertinent treatment since that time, remand is required in order for these records to be obtained.  

Regarding his service-connected lumbosacral strain, the Veteran testified in July 2017 that this disability has increased in severity since the most recent VA examination, in July 2010, over 7 years ago.  He also reported the same regarding his service-connected bilateral hearing loss, most recently examined by VA in November 2010.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Therefore, new VA orthopedic and audiological examinations must be afforded the Veteran.  

The Board also notes that in a recent case, Correia v. McDonald, the U.S. Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Thus, any new examination must comply with the standards established by the Court.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Miami, Florida, as well as the VA clinics in West Palm Beach and Boca Raton, Florida, as well as any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact must be noted for the record.  

2.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of his service-connected lumbosacral spine disability.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbosacral spine. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  Schedule the Veteran for a VA hearing acuity examination to determine the current impairment resulting from his service-connected bilateral hearing loss.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's auditory acuity history and his reported symptoms.  The examination report should report the severity of the Veteran's bilateral hearing loss in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to obtain and maintain gainful employment.  A complete rationale for all opinions expressed is requested. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

